Stephens, J.
¶20 (concurring) — I concur in the majority’s decision to reverse the Court of Appeals and reinstate the superior court’s rulings. But, I would do so on the basis of mootness. The majority purports to rely solely on the appellate rules to hold that the petitioners failed to raise the proper issues. I am not convinced. While an appellate court reviews only those portions of a decision the appealing party designates, we also liberally construe the rules in determining a party’s compliance. RAP 1.2 provides in relevant part, “(a) Interpretation. These rules will be liberally interpreted to promote justice and facilitate the decision of cases on the merits. Cases and issues will not be determined on the basis of compliance or noncompliance *149with these rules except in compelling circumstances where justice demands, subject to the restrictions in rule 18.8(b).” As the majority recognizes, appellate courts have wide discretion in determining what issues should be addressed in order to properly decide a case. Majority at 146-47 (citing RAP 12.1(b), 7.3, 1.2). I believe we do a disservice to the Court of Appeals by not respecting its discretion to address the issues involving the annexed lands.
¶21 Nonetheless, I would dismiss the claims challenging the annexation as moot in the context of this proceeding. The claims in question originated in a petition to the Growth Management Hearings Board (Board) challenging Clark County’s designation of certain lands under the Growth Management Act, chapter 36.70A RCW. The cities of Camas and Ridgefield have annexed the lands in question, and those annexations cannot be challenged in these proceedings. As a result, the question of whether the Board properly reviewed Clark County’s prior designation of the annexed lands is moot. Dismissal should follow. See Seguin v. Barei, 163 Wash. 702, 703, 299 P. 655 (1931) (dismissing appeal where underlying interest in disputed property was dissolved in separate proceeding).
Wiggins, J., concurs with Stephens, J.